Name: 90/103/EEC: Commission Decision of 9 February 1990 amending Decision 88/123/EEC on the multiannual guidance programme for the fishing fleet (1987 to 1991) forwarded by the Netherlands pursuant to Regulation (EEC) No 4028/86 (Only the Dutch text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: fisheries;  Europe
 Date Published: 1990-03-14

 Avis juridique important|31990D010390/103/EEC: Commission Decision of 9 February 1990 amending Decision 88/123/EEC on the multiannual guidance programme for the fishing fleet (1987 to 1991) forwarded by the Netherlands pursuant to Regulation (EEC) No 4028/86 (Only the Dutch text is authentic) Official Journal L 066 , 14/03/1990 P. 0008 - 0010*****COMMISSION DECISION of 9 February 1990 amending Decision 88/123/EEC on the multiannual guidance programme for the fishing fleet (1987 to 1991) forwarded by the Netherlands pursuant to Regulation (EEC) No 4028/86 (Only the Dutch text is authentic) (90/103/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 4028/86 of 18 December 1986 on Community measures to improve and adapt structures in the fisheries and aquaculture sector (1), and in particular Articles 4 and 5 (2) thereof, Whereas the results of meetings with the Netherlands authorities about the progress of the multiannual guidance programme established in Commission Decision 88/123/EEC (2) have been taken into account; Whereas on the entry into service of new fishing vessels it became apparent that a net decrease in fishing capacity expressed in tonnage (GRT) and power (kW) had taken place in 1987 and in the first six months of 1988, without, however, having attained the levels fixed by Decision 88/123/EEC; Whereas the process of fleet adjustment which has been started and the implementation of measures by the Netherlands for the effective control of fishing fleet capacity requires some time; Whereas the Commission intends to support efforts at improvement made by the Netherlands as soon as the administrative or regulatory measures undertaken appear to show results which confirm that the structural evolution of the fleet is oriented towards and will lead to achievement of the objectives set for not later than 31 December 1991 and established by Decision 88/123/EEC; Whereas in order to administer the derogations to the principle of incompatibility of State aid with the common market the Commission has adopted guidelines for the examination of national aid in the fisheries sector (3); Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee for the Fishing Industry, HAS ADOPTED THIS DECISION: Article 1 Decision 88/123/EEC is hereby amended as follows: 1. Article 3, second paragraph is replaced by the following: 'The Commission shall on the basis of its assessment of the information provided on a regular basis as specified in Article 2 or where this information is not supplied, inform the Member State, if necessary, at the end of one six-months period that it has been found that the conditions to which approval of the programme was made subject have not been fulfilled.' 2. The Annex is replaced by the Annex hereto. Article 2 This Decision is addressed to the Kingdom of the Netherlands. Done at Brussels, 9 February 1990. For the Commission Manuel MARÃ N Vice-President (1) OJ No L 376, 31. 12. 1986, p. 7. (2) OJ No L 62, 8. 3. 1988, p. 28. (3) OJ No C 313, 8. 12. 1988, p. 21. ANNEX 'ANNEX MULTIANNUAL GUIDANCE PROGRAMME FOR THE DUTCH FISHING FLEET (1987 to 1991) I. GENERAL REMARKS The programme concerns the whole of the Dutch fleet with the exception of the Ijsselmeer fleet and covers the entire territory of this Member State. II. OBJECTIVES 1. The objectives of the programme shall be: (a) to reduce the inshore (cutter) fleet to 51 574 GRT and 336 000 kW; (b) to reduce the distant water fleet to 13 222 GRT and 46 276 kW; (c) to modernize existing vessels where there is no increase in global capacity of that category expressed in gross registered tons and engine power and with the exception of vessels envisaged in IV. 2, below; 2. The evolution of the active fishing fleet with the exception of: - aquaculture working vessels, - vessels engaged exclusively in molluscs, during the period covered by the programme should be made within the following limits: Tonnage (GRT) 1.2.3.4,6 // // // // // Type // Objective of programme at 31. 12. 1986 // Situation at 1. 1. 1987 (1) // Objective at 1.2.3.4.5.6 // // // // 31. 12. 1989 // 31. 12. 1990 // 31. 12. 1991 // // // // // // // Cutter fleet // 52 100 // 68 200 // // // 51 574 // Deep water fleet // 14 700 // 14 200 // // // 13 222 // // // // // // // Total A // 66 800 // 82 400 // 80 640 // 71 840 // 64 796 // // // // // // // Vessels exclusively engaged in aquaculture in molluscs // // 13 500 // // // // // // // // // // Total B // // 95 900 // // // // // // // // // (1) Including the vessels under construction at 1. 1. 1987. Engine power ( kW) 1.2.3.4,6 // // // // // Type // Objective of programme at 31. 12. 1986 // Situation at 1. 1. 1987 (1) // Objective at 1.2.3.4.5.6 // // // // 31. 12. 1989 // 31. 12. 1990 // 31. 12. 1991 // // // // // // // Cutter fleet // 338 560 // 440 000 // // // 336 000 // Deep water fleet // 51 520 // 58 000 // // // 46 278 // // // // // // // Total A // 390 080 // 498 800 // 486 430 // 429 570 // 382 278 // // // // // // // Vessels exclusively engaged in aquaculture in molluscs // // 39 043 // // // // // // // // // // Total B // // 537 043 // // // // // // // // // (1) Including the vessels under construction at 1. 1. 1987. III. PLANNED MEASURES 1.1. While the objectives in II. 2 "Total A" require a reduction in the fishing capacity equal to the difference between the situation at 1 January 1987 and the objective to be achieved by 31 December 1991, it is also necessary to take into account the balance of capacity resulting from: - the balance of exits and entries from the fleet between the situation fixed for 1 January 1987 and 30 June 1988, which additions give the total reduction in fishing fleet capacity required. 1.2. The reductions envisaged in III. 1.1 should be achieved by implementing the following actions in so far as the entry into service of surplus fishing capacity having been incorporated in the capacity limits of this programme (1) and being intended that the reductions envisaged for each of the actions can be varied on condition that the total volume of reduction of fishing capacity set out above in III. 1.1 is respected: - a reduction in the total fleet, by renewal of those active vessels lost by accident at sea, sinking or otherwise by linking direct withdrawals to new constructions in line with a reduction towards the achievement of the objectives for fleet capacity fixed in II. 2, - the adoption and implementation of measures intended to adjust the fishing capacity and for which is granted permanent cessation premiums to achieve that reduction particularly which cannot be achieved by the measures in the preceding line, - the adoption of administrative measures which enable the elimination of possible increase of fishing capacity contrary to the objectives of the programme, - any other measures that will achieve the same results, inter alia the limitation of the number of days at sea. 2. Adoption and implementation of comprehensive legislation and/or administrative measures in order to control effectively the active fishing capacity with a view to achieving the objectives of the programme. 3. Improvement of the register of fishing vessels in order to effectively control fishing capacity. IV. COMMENTS 1. The objectives of the fleet given in II. 1 (a) can be revised only on the basis of scientific evaluations leading to the establishment of the existence of resources which are not fully exploited at present. 2. In the case of fishing vessels operating in the coastal zone and smaller than 12 metres, a limited increase in tonnage (maximum 10 % GRT) and horsepower maximum 6 % kW) can be taken into consideration in order to improve safety, working conditions and preservation of catch on board on condition that these increases are fully justified and that the objectives for the vessels category to which these vessels belong and which are fixed in II. 2 of this Decision are respected. Any such increase, on checking, cannot interfere with the balance of the resources likely to be exploited by these vessels. 3. The objectives of the programme should be realized up to the 10 % level at least by the end of 1989 and to the 60 % level at least by the end of 1990. 4. The Commission recalls that all structural aids sanctioned by national, regional or local authorities on the fisheries sector and including aids for shipyards for the construction of fishing vessels should be included within the framework of the present programme.'